DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				       Status of the Application
1.	Acknowledgement is made of the amendment received 5/11/2022. Claims 1-12 & 14-25 are pending in this application. Claim 13 is cancelled. Claims 14-25 are withdrawn. 
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 14-25.
3.        This application is in condition for allowance except for the presence of claims 14-25 directed to Group II invention non-elected without traverse.  Accordingly, claims 14-25 have been cancelled.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CRF 1.48(b) if one or more of the current named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 
Allowable Subject Matter
4.	Claims 1-12 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitations as in the present application wherein, amongst other limitations:
a chiplet having a third surface and an opposing fourth surface, wherein the chiplet is between the surface of the package substrate and the first surface of the die, wherein the first interconnects are between the surface of the package substrate and the first surface of the die and adjacent to the chiplet, wherein the third surface of the chiplet is coupled to the surface of the package substrate and the fourth surface of the chiplet is coupled to the first surface of the die, and wherein the chiplet includes: a capacitor at the third surface; and an element at the fourth surface, wherein the element includes a switching transistor or a diode (emphasis added), as in the context of claim 1; and 
chiplet, having a third surface and an opposing fourth surface, between the package substrate and the die, wherein the first interconnects are between the surface of the package substrate and the first surface of the die and adjacent to the chiplet, and wherein the chiplet includes: an element at the third surface, wherein the element is coupled to the surface of the package substrate via first interconnects, and wherein the element includes a switching transistor or a diode; and a metal-insulator-metal (MIM) capacitor at the fourth surface, wherein the MIM capacitor is coupled to the first surface of the die via second interconnects (emphasis added), as in the context of claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				     Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY T NGUYEN/           Primary Examiner, Art Unit 2894                                                                                                                                                                                             	5/14/22